         IN THE UNITED STATES DISTRICT COURT FOR THE
                WESTERN DISTRICT OF OKLAHOMA


CHRISTOPHER JESSIE HALL,                   )
                                           )
              Plaintiff,                   )
                                           )
-vs-                                       )     Case No. CIV-19-874-F
                                           )
MUSKOGEE CITY POLICE                       )
DEPARTMENT, et al.,                        )
                                           )
              Defendants.                  )

                                     ORDER

       After conducting the requisite screening of plaintiff’s pro se complaint,
United States Magistrate Judge Gary M. Purcell issued a Report and
Recommendation, recommending that plaintiff’s 42 U.S.C. § 1983 action be
transferred to the United States District Court for the Eastern District of Oklahoma.
Magistrate Judge Purcell advised plaintiff of his right to file an objection to the
Report and Recommendation by October 10, 2019 and further advised that failure
to timely object would waive appellate review of the recommended ruling.
       To date, plaintiff has neither filed an objection to the Report and
Recommendation nor sought an extension of time to file one. With no objection to
the Report and Recommendation being filed, the court finds that plaintiff has
waived his right to appellate review of the recommended ruling. Vega v. Suthers,
195 F.3d 573, 579 (10th Cir. 1999); United States v. One Parcel of Real Property,
73 F.3d 1057, 1059, 1061 (10th Cir. 1996).
       Accordingly, the court ACCEPTS, ADOPTS and AFFIRMS the Report
and Recommendation (doc. no. 5) issued by United States Magistrate Judge
Gary M. Purcell on September 20, 2019. This action is hereby TRANSFERRED
to the United States District Court for the Eastern District of Oklahoma pursuant to
28 U.S.C. § 1406(a).
        IT IS SO ORDERED this 24th day of October, 2019.




19-0874p001.docx




                                         2
